Case 9:20-md-02924-RLR Document 77 Entered on FLSD Docket 02/25/2020 Page 1 of 3

SCHEDULE C |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: ZANTAC (RANITIDINE) PRODUCTS . MDL NO.2924
LIABILITY LITGATION . ' 20-MD-2924

JUDGE ROBIN L. ROSENBERG

 

MAGISTRATE JUDGE B BICED-BYCINHART

CERTIFICATE OF UNDERSTANDING REGARDING FEB 24 2020 7

ELECTRONIC FILING IN THE SOUTHERN DISTRICT DF FLOREDA « NOBLE.

 

 

I, the undersigned, do hereby certify that:
1. Iam amember of good standing of-the Bar of Alabama.

2. Ihave studied, understand, and will abide by the Local Rules for the Southern District
of Florida. |

3. I have studied, understand, and will abide by the Administrative Procedures
governing CM/ECF procedures in the Southern District of Florida.

4, I will only use this electronic filing privilege in the matter captioned above and in.no
other case in the Southern District of Florida, even if I have been granted pro hac vice status in
another case in the Southern District of Florida. |
|

5. I understand and agree that any misuse of this electronic filing privilege will be
brought to the attention of the Honorable Robin L. Rosenberg and that this privilege may be
revoked at any time without notice.

6. Ifany of the information below changes during the course of this action, I shall file a
notice of such change in the MDL action, and I shall update my CM/ECF user account pursuant
to the Administrative Procedures.

Lauren S. Miller

AL Bar No.: asb-6193-v74n

Cory Watson, P.C. |

2131 Magnolia Avenue S, Birmingham, AL 35205 !

205-328-2200
~ Imiller@corywatson.com

Attorney Signature: /s/ Lauren S. Miller Date: February 21, 2020

 
Case 9:20-md-02924-RLR Document 77 Entered on FLSD Docket 02/25/2020 Page 2 of 3

CERTIFICATE OF SERVICE

1
1
|
|
1
t

I hereby certify that a true and correct copy was served electronically via CM/ECF
system, which will automatically serve and send email notification of such filing to all registered
attorneys of record. :

This the 21° day of February, 2020.

/s/ Lauren §, Miller |
Lauren S. Miller |
Case 9:20-md-02924-RLR Document 77 Entered on FLSD Docket 02/25/2020 Page 3.qj56 2nd Day A

<cam® of Call 1-800-PICK-UPS® (1-800-742-5877)
ule a pickup or find a drop off location near you.

hipmenits

Insert shipping
under window

for the Letter rate, UPS Express Envelopes may only contain
idence, urgent documents, and/or electronic media, and must
12. oF less. UPS Express Fayelones contzining “tem ~ athe tha:
2d or weigh

  

ial Shipmer

xpress Enve
rtain countri

       

    
   

   

  

 

     
 

 

 

 

 

 

 

 

 

 

 

4 a Buses
te . efae
importexpos Be & q 39 ag i ar seeks
for the Lette gs s WN s BP elses e2ue8
1ss Envelopes 85 ONAY go
Zz ae 4 Aas rv SBS
»ss Envelopes 22. SSSI + esl DOH Ss & eed
sensitive pers ZO ————————— a be gy 2 g Oo me oz Bon
valent. Bo —— ae > ae 53 B 5
aS . et
28 ——— Ban uh .
“° =| 5 > Prd] wb og
——— | i og Oo
8 —e | SC E eg ew -
8 eel Go ———— o
8 a | O 2 — A a
& ees — - mom 1
, e SS — '* ud R f
2 _————— —— u .
3 a SeE_-_—_—_— === © | hk e
*. eee ————— a | oO
| oO! 7
a — a oA © -
indow WR Be ” §
. . 4 , -- LL . yet | n
his envelope-—~*——-—~-zr"=- =) = > notte B- ~~ 2} <=
jet piinter or —

wetegiee |

= s-geevcs0z000s:€C:ss0LL=dus/xade/sydytuoo xen dyuspasdsy/SSAM

. ; . United Parcel Service.

 

. : gy . : . . . cds . , . on L
pping Notice — Carriage tiereunder may be subject:to the r

tice — ‘ ules relating te liability ‘and ottier terms and/or conditions ‘established by the Convention for the Unification of Certain Rules Relating to Intemational Carriage by Air-(the “Warsaw Convention”) and/or. .
on the Contract far the International Carriage of Goods by Road (the “CMR Convention’). These commodities, technology or software were exported from the U.S. in accordance with the Export Administration Regulations. Diversion cantiary'to Us. law prohibited.

010195103 4
